DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The current Office action is in response to Applicant’s Request for Continued Examination filed on November 2, 2022. 
Claims 40, 42, and  46-47 have been amended. 
Claims 40-59 are currently pending.  
Response to Arguments
Applicant's arguments filed October 6, 2022 have been fully considered but they are not persuasive. Regarding the claim objections, Applicant argues that the amendments to claim 40 have corrected the minor informalities. However, the amendment to claim 40 introduces new minor informalities. 
Regarding the 112(a) rejection of claims 48-59, Applicant argues that the proposed amendment has corrected the subject matter that lacks written description. However, the amendment has not removed or corrected the claim language that is not described by the specification. As noted in the previous Office action, claim 48 contains the subject matter that is not adequately described by the specification. The claim recites “The acetal cylinder test object of claim 47, wherein the test article comprises” is not adequately described by the specification. The specification states that the acetal test cylinder is part of the test article in [0050]-[0051]. As currently written, the test article is part of the acetal cylinder test object. The specification fails to adequately describe an acetal cylinder test object with a test article. 
Regarding the 112(b) rejection of claims 47, Applicant argues that the amendments correct the indefinite claim language. However, the amendments fail to remove or correct the indefinite claim language. The claim recites “the acetal cylinder test object is supported in test article containing the acetal cylinder test object” which renders the claim indefinite. As currently written, the test article is part of acetal test object and the acetal test cylinder is inside the test article. As noted in the previous Office action, the claim fails to particularly point out how the test article is part of the acetal cylinder test object when the acetal test object is inside the test article. 
Regarding the 112(b) rejection of claims 48, Applicant argues that the amendments correct the indefinite claim language. However, the amendments have not corrected the indefinite claim language. Claim 48 recites "the acetal cylinder test object of claim 47, wherein the test article comprises..." renders the claim indefinite. As currently written, the test article is part of the acetal cylinder test object. Claim 47 defines the test article as being part of the acetal cylinder test object. As noted in the previous Office action, the claim fails to particularly point out whether or not the test article is part of the acetal cylinder test object or is a separate structure.
Applicant’s arguments, see Pg. 8, filed October 6, 2022, with respect to Claims 40-46 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has corrected the indefinite claim language. 
Applicant’s arguments, see Pg. 9, filed October 6, 2022, with respect to Claims 40-44, and 46-47 have been fully considered and are persuasive.  The 102 rejection of the claims has been withdrawn. Regarding claim 40, Applicant argues IEEE fails to disclose each section of the at least two acetal cylinder forming sections being detachable from one another, wherein the first section comprises a recess and the second section comprises a raised portion, the recess of the first section configured to receive the raised portion of the second section for detachable interconnection. This argument is persuasive. IEEE discloses sections being detachable from each other in Fig. 11 but fails to disclose the first section having a recess and the second section having a raised portion. 

Claim Objections
Claims 40-59 objected to because of the following informalities:
Regarding claim 40, “the section” in line 8 lacks antecedence and should be changed to “the second section”. Claims 41-59 are objected to by virtue of their dependency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 48-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 48, the claim recites “the acetal cylinder test object of claim 47, wherein the test article comprises:” which is not adequately described by the specification. As currently written, the test article is part of the acetal cylinder test object. However, the specification states that the acetal cylinder test object is part of the test article in [0050]-[0051]. The specification fails to adequately describe an acetal cylinder test object with a test article. The claim contains subject matter that is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time of filing had possession of the claimed invention. Claims 49-59 are rejected by virtue of their dependency. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 47, the claim recites “The acetal cylinder test object of claim 40, wherein the acetal cylinder test object is supported in a test article containing the acetal cylinder test object to be used for assessing and evaluating an image producing x-ray computed tomography system, wherein the image produced comprises x- ray attenuation characteristics of the acetal cylinder test object” which renders the claim indefinite. As currently written, the test article is part of the acetal test object and the acetal test object is inside of the test article. The claim fails to particularly point out how the test article can be part of the acetal test object when the acetal test object is inside the test article. The Examiner has interpreted the claim as “The acetal cylinder test object of claim 40, wherein the acetal cylinder test object is supported in a test article”.
Regarding claim 48, the claim recites “The acetal cylinder test object of claim 47, wherein the test article comprises” which renders the claim indefinite. The claim recites limitations directed to the structure of the test article but the claim is directed to the acetal cylinder test object since the preamble states “The acetal cylinder test object of claim 47”.  As currently written, the test article is part of the acetal cylinder test object. However, the claim recites the support structure of the test article supports the acetal test cylinder. Claim 47 defines the acetal cylinder test object as being inside the test article. The claim fails to particularly point out how the test article is able to a part of the acetal test object when the acetal test object is supported by the test article. The specification defines the acetal cylinder test object as being in the test article in [0050]-[0051].  The claim fails to particularly point out and distinctly claim the subject matter which the inventors regard as the invention. Claims 49-59 are rejected by virtue of their dependency. 
Allowable Subject Matter
Claims 40-46 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
Claims 47-59 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and under 35 U.S.C. 112(a) set forth in this Office action 
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art is IEEE (“American National Standard for Evaluating the Image Quality of X-ray Computed Tomography (CT) Security–Screening Systems”; All notations directed to IEEE).
Regarding claim 40:
IEEE discloses an acetal cylinder test object comprising:
at least two metal annular devices (Pg. 39, Fig. B.7, item 4 and 5, tin and lead foil); and
at least two acetal cylinder forming sections (Pg. 19, Section 6.7.2, acetal sections) comprising a first section (Pg. 19, Section 6.7.2, acetal sections) and a second section  (Pg. 19, Section 6.7.2, acetal sections), each section of the at least two acetal cylinder forming sections being detachable from one another (Fig. 11, mounting extension on two side), wherein the first section and the section each include a threaded connector (Fig. 11, mounting extension on two side) is configured to interconnect with another threaded connector; and 
wherein at least a portion on one of the at least two acetal cylinder forming section (Pg. 39, Fig. B.7, item 1) comprises an cylindrical undercut (Pg. 39, Fig. B.7, item 1 attached to foils via grooves) configured to receive at least one of the two metal annular devices (Pg. 39, Fig. B.7, item 1 attached to foils via groove) and to limit positioning of one of the at least two metal annular devices on one of the at least two acetal cylinder forming sections (Pg. 39, Fig. B.7, item 1 attached to foils via groove).
However, IEEE fails to disclose wherein the first section comprises a recess and the second section comprises a raised portion, the recess of the first section configured to receive the raised portion of the second section for detachable interconnection of the first section and the second section.
Since the prior arts of record fail to teach the details above, nor is there any reason to modify or combine the prior art elements absent Applicant’s own disclosure, the claims are deemed patentable over the prior art of record if rewritten to overcome the objection above. Claims 41-46 are indicated as allowable by virtue of their dependency. Claims 47-59 would be allowable if rewritten to overcome the 112(a) and 112(b) rejections above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884